United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     December 18, 2006

                                            Before

                            Hon. William J. Bauer, Circuit Judge

                            Hon. Michael S. Kanne, Circuit Judge

                            Hon. Diane P. Wood, Circuit Judge



No. 06-1924
                                                     Appeal from the United States
UNITED STATES OF AMERICA,                            District Court for the Eastern
                  Plaintiff-Appellee,                District of Wisconsin.

      v.                                             No. 04 CR 21

STEVEN E. WHITING,                                   Rudolph T. Randa,
                Defendant-Appellant.                 Chief Judge.



                                         ORDER

    The slip opinion issued in the above-entitled case on December 15, 2006 is hereby
AMENDED as follows:

      On page 8, second line from the top, § 644 should read § 664.

      On page 15, fifteenth line in the second paragraph under heading B., § 644 should read
      § 664; and

      On page 16, nineteenth line in the first paragraph, § 644 should read § 664.